Citation Nr: 0205620	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  93-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had active duty from February 8, 1984, to June 5, 
1984.  It was characterized as an administrative separation.  
In an October 1985 Administrative Decision, the RO determined 
that the discharge was considered to be under conditions 
other than dishonorable and did not constitute a bar to VA 
benefits.  

The Regional Office (RO) originally denied the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder in October 1985.  He timely appealed the 
decision and the Board of Veterans' Appeals (Board), in a 
September 1987 decision, denied the claim.  

The veteran filed an application in October 1987 to reopen 
his claim for entitlement to service connection for an 
acquired psychiatric disorder.  The RO denied the claim in 
December 1987, which the veteran timely appealed.  In a 
September 1990 decision, the Board found that its September 
1987 was final and a new factual basis warranting allowance 
of service connection for an acquired psychiatric disorder 
had not been established.  

In October 1990, VA received the veteran's application to 
reopen his claim for entitlement to service connection for an 
acquired psychiatric disorder, which the RO denied in 
September 1991.  The veteran timely appealed the decision.  
During the pendency of the appeal, he presented personal 
testimony at a hearing held before a hearing officer in March 
1992.  In July 1992, the hearing officer found that new and 
material evidence had been submitted to warrant reopening the 
claim.  

This matter comes before the Board on appeal from a September 
1992 rating decision by the RO in San Juan, Puerto Rico, 
which reopened and denied the claim on the merits following 
de novo review.  

In April 1995, the Board, pursuant to 38 U.S.C.A. § 7104(a) 
(West 1991), determined that it had jurisdiction to proceed 
by assessing the question of whether the veteran had 
presented new and material evidence sufficient to reopen his 
claim of service connection for an acquired psychiatric 
disorder; because by doing so went to the Board's 
jurisdiction to reach the underlying claim and adjudicating 
it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Marsh v. West, 11 Vet. App. 468, 471 (1998); 
Smith (Irma) v. Brown, 10 Vet. App. 330, 332 (1997).  

The Board's April 1995 decision found that its earlier 
decision, dated in September 1987, was final; the evidence 
submitted since the September 1987 denial was new and 
material; the claim for entitlement to service connection for 
an acquired psychiatric disorder was reopened; and the issue 
of entitlement to service connection for an acquired disorder 
was remanded to the RO for development.  The finding that new 
and material evidence had been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder 
constitutes a decision of the Board as to that issue.  The 
remand portion of the Board's April 1995 decision constitutes 
a preliminary order.  

After completion of the Board's remand instructions, the RO, 
in June 1999, denied the veteran's claim and he pursued his 
appeal.  In January 2000, the Board denied the veteran's 
claim on the basis that a psychiatric disorder existed prior 
to and was not aggravated by his active duty service.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a March 2001 order, the Court granted the Secretary's 
Motion for Remand of the Board's January 2000 decision and to 
Stay Further Proceedings.  Pursuant to the actions in the 
Motion, the Court vacated the Board's January 2000 decision 
that denied the veteran's claim for service connection for an 
acquired psychiatric disorder and remanded the matter to the 
Board for issuance of a readjudication decision that takes 
into consideration and is in compliance with the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's psychiatric disorder, currently diagnosed as 
schizophrenia, existed prior to service.  

3.  The pre-existing psychiatric disorder, currently 
diagnosed as schizophrenia, did not increase in severity 
during his active duty service.  


CONCLUSION OF LAW

A psychiatric disorder clearly and unmistakable existed prior 
to service, thereby rebutting the presumption of soundness at 
entrance; a psychiatric disorder was not aggravated during 
active duty service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the veteran's case, the Board finds that the November 1991 
and January 1993 Statements of the Case and the April 1993 
and July 1999 Supplemental Statements of the Case, provided 
to both the veteran and his representative, specifically 
satisfy the requirement at § 5103 of the new statute in that 
they clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review, 
VA examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  In August 
2001, the veteran informed VA that there was no additional 
evidence left to submit.  As such, no further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

It is noted that the veteran enlisted in the United States 
Army Reserves in December 1976 under a delayed entry program, 
but he failed to report to be sworn in.  He was immediately 
ordered to active duty.  When he failed to report, he was 
considered absent without leave and eventually dropped from 
the rolls as a deserter.  The veteran was arrested in October 
1977 and placed in military custody.  He was discharged in 
December 1977 for fraudulent entry for concealment of a 
history of psychiatric treatment and of two previous suicide 
attempts; his enlistment was voided.  The veteran's 
separation document shows no active duty credited for this 
period and no characterization of service.  Accordingly, this 
period of service is void ab initio such that VA benefits may 
not be premised on this service.  See 38 U.S.C.A. § 5303; 38 
C.F.R. § 3.14(b) (2001).  

Medical records from the veteran's voided enlistment in 1977 
include an October 1977 psychiatric evaluation in which he 
reported a history of psychiatric treatment and suicide 
attempts.  Another psychiatric evaluation, dated later in 
October 1977, indicated that the veteran's treating 
psychiatrist, R. Rivera-Toledo, M.D., confirmed the veteran's 
psychiatric treatment for three years, which included taking 
medication for a diagnosis of severe schizoid personality, 
two suicide attempts, and past emotional problems that had 
required hospitalization and withdrawal from college.  The 
diagnosis after mental status examination was severe and 
chronic schizoid personality, with some borderline features 
that existed prior to service.  

The veteran's service medical records show that his December 
1983 enlistment examination report and report of medical 
history are negative for psychiatric abnormalities or 
history, respectively.  His May 1984 separation physical 
examination report and report of medical history are 
similarly negative.  Service records show that the veteran 
was given an entry-level separation based on performance and 
conduct.  It was noted that he was counseled numerous times 
in April and May 1984 as to his performance and attitude and 
that he seemed unable, or unwilling, to adapt socially or 
emotionally to military life.  The May 10, 1984, 
recommendation for discharge specifies additional problems, 
including his difficulty comprehending English; his 
difficulty in understanding military standards; an inability 
to interact with his peers; confusion as to whether he wanted 
to be a soldier and undergo the training necessary to become 
productive; a lack self-confidence; and a failure to perform 
his fair share of the work. 

During a September 1984 VA psychiatric examination, the 
veteran related that he wanted to stay in the military, but 
could not adjust to the regulations and discipline.  
Following an evaluation, the examiner offered that there was 
no gross psychiatric disorder present, although the whole 
picture suggested a personality disorder.  

The veteran and his mother testified at a personal hearing in 
September 1986.  The veteran contended that he was disabled 
as a consequence of psychiatric deterioration that he 
suffered during his first period of service in 1977.  He 
testified that he had problems with school, both before and 
after service in 1977, and that he had been referred to a 
psychiatrist by the school doctor.  He claimed that the 
psychiatrist told him that going into the Army would worsen 
his situation.  After he was arrested by federal police and 
taken to a United States military base, he was evaluated by a 
psychologist or psychiatrist.  He testified that he was 
currently receiving psychiatric treatment and that he had 
been disoriented and uncoordinated for four or five years, 
since coming back from the Army the second time.  The 
veteran's mother testified that he began to have problems 
starting the third year he was at the university and that he 
had had to go for psychiatric treatment.  She did not clearly 
notice any changes until he told her that he was going to a 
doctor.  She reported that she had noticed a bigger change 
from before and after he came back from the Army; 
specifically, he had a different personality, acted 
differently, and began to isolate himself.  

A June 1987 evaluation performed by O. Cardona-Ramirez, M.D., 
related that the veteran had reported a worsening mental 
condition that had started in 1977, while in school; that he 
had received treatment at that time, including medication, 
from Dr. Rivera-Toledo; and that he had two brief periods of 
military service.  The tentative diagnosis was 
undifferentiated-type schizophrenic process.  

A report of evaluation by R. Rivera-Toledo, M.D., dated in 
July 1987, notes the veteran's history of receiving 
psychiatric care in school in 1977; that his emotional 
condition worsened in service in 1977; that he was 
unsuccessful in returning to school and work; and that he 
again enlisted in the military and was discharged shortly 
thereafter for behavior.  The diagnosis was undifferentiated 
schizophrenia, with chronic paranoid features, and inadequate 
personality.  

The personal testimony presented by the veteran and his 
mother during a June 1988 hearing was substantially similar 
to the testimony they offered in September 1986.  

A September 1988 statement from the Mental Health Center of 
Manati indicated that the veteran was initially admitted to 
the adult outpatient clinic in May 1985.  The diagnosis was 
schizophreniform disorder, in remission.  

In August 1989, the veteran underwent a VA psychiatric 
examination by a board of two psychiatrists who completely 
reviewed his claims folder and took a detailed history from 
the veteran.  Examination revealed symptoms such as several 
instances of rather odd speech, inappropriate and inadequate 
affect, and poor insight and judgment.  The Axis I diagnosis 
was atypical psychosis in remission, secondary to the Axis II 
diagnosis.  The Axis II diagnosis was schizotypal personality 
disorder.  

A November 1989 VA field examination report indicated that 
the veteran was in receipt of Social Security disability 
benefits.  He reported receiving psychiatric treatment 
beginning in January 1978, but denied receiving and treatment 
from the end of 1978 to February 1984.  

The RO received a September 1991 evaluation report from J. 
Juarbe, M.D., who related that the veteran had a history of 
psychiatric treatment since 1976, when he was in school.  The 
report included a history and description of the veteran's 
military service, and noted that he had been discharged in 
June 1984 due to poor performance and misconduct.  Also, 
Social Security disability benefits had been approved in 
1986.  The impression offered was severe and chronic 
undifferentiated-type schizophrenia, with active psychotic 
symptoms.  The physician further stated that, without any 
doubt, the condition started in 1976 when the veteran was 
first seen by a psychiatrist.  

During a March 1992 personal hearing, the veteran testified 
that, in 1977, although he knew he had problems, he did not 
believe that he was sick and that he had never been in a 
psychiatric institution or received any psychiatric 
treatment.  He claimed that he noticed he was sick in 1978, 
but he did not fully accept the fact until several years 
later.  He had joined the military service in February 1984 
because he needed a job.  He had omitted his previous 
psychiatric history because the Army would not have accepted 
him and he needed income.  In service, he noted that he had 
problems with completing exercises and forgetting things, 
which caused more problems.  He felt that service aggravated 
his situation.  Specifically, he testified that it was at 
that time he began hearing voices and seeing people and 
having dreams.  His problems continued when he got out of the 
service.  

A February 1993 statement from the Mental Health Center in 
Manati indicates that the veteran began receiving treatment 
in May 1985, which had continued through the present.  

Pursuant to the Board's April 1995 remand, the RO requested 
the veteran's records from the Social Security 
Administration, which it received in August 1995.  The 
December 1987 Social Security disability determination 
indicated that the veteran was disabled by virtue of a severe 
mental illness, beginning June 5, 1984, the date of the 
veteran's discharge from active military service.  The 
associated veteran's medical records included duplicate 
copies of a June 1987 report from Dr. Cardona-Ramirez, the 
July 1987 report from Dr. Rivera-Toledo, and a service 
medical record.  

The Social Security Administration records included an 
October 1983 report from the Administration of Corrections 
that indicates that the veteran had shown good adjustment to 
prison and the halfway house.  There was no evidence of 
psychopathological disorder, although he did show 
characteristics of low tolerance for tension, frustration, 
and stress; somewhat anxious affect; general hyperactive 
behavior; a tendency to minimize and justify irresponsible 
conduct; and some impulsivity in situations of stress.  

Included in the Social Security Administration records was a 
report from J Rios-Cervantes, M.D., dated in April 1985, 
noting that the veteran had related he had been in the Army 
on two occasions, but that he could not get used to military 
life.  The diagnosis was atypical bipolar disorder.  

An undated initial evaluation from the Puerto Rico Department 
of Health shows that the veteran complained of symptoms since 
leaving the Army in 1977 and that his father had a history of 
mental illness.  Mental status examination was unremarkable.  
No diagnosis was offered.  

Records from the Community Mental Health Center dated in June 
1985 revealed objective evidence of absent abstraction 
ability, questionable judgment, lacking insight, depression, 
and anxiety.  Otherwise, the examination was unremarkable.  
The diagnosis was schizophreniform disorder in remission.  

A report from J.A. Mojica Sandoz, M.D., dated in October 1985 
shows that the veteran related a history of mental illness, 
beginning with problems adjusting to life at the university 
and seeking psychiatric treatment sometime before re-
enlisting in the military in 1984.  The diagnosis was sub-
chronic undifferentiated type schizophrenia.  

A May 1986 report from D. Cardero Alonso, M.D., reveals that 
the veteran reported having symptoms for about the previous 
eight years, with a precipitating factor being his first 
experience in the Army in 1977.  The diagnosis was 
schizophrenic syndrome. 

The veteran was afforded a VA psychiatric examination in 
September 1998.  The examiner reviewed the medical evidence 
in the claims folder.  The veteran reported that he had 
gotten sick in service and he denied any psychiatric 
treatment prior to service.  He complained of poor sleep, 
hearing voices, irritability, and memory loss.  He stayed at 
home all day and did nothing.  Examination was significant 
for depressed mood, very passive attitude, blunted affect, 
and avoidance of eye contact.  Otherwise, the examination was 
unremarkable.  The Axis I diagnosis was chronic, 
undifferentiated type schizophrenia.  The Axis II diagnosis 
was schizoid personality disorder.  The examiner opined that, 
based on the veteran's records, history, and multiple 
evaluations, his neuropsychiatric condition as diagnosed was 
present before the veteran's military service and was 
manifested during service, but it was not aggravated during 
the veteran's military service.  

Also, pursuant to the Board's April 1995 remand, the RO 
obtained from the veteran the names and addresses of four 
medical providers for purposes of securing pertinent records.  
The RO mailed out requests for those records in September 
1995.  In a January 1999 letter, the RO advised the veteran 
that it had not received any response to its requests for 
medical records.  In a February 1999 statement, the veteran 
indicated that two of the physicians were no longer in Puerto 
Rico and that Dr. Juarbe's records were no longer available.  
However, Dr. Juarbe provided a statement, dated in May 1999, 
which the veteran submitted.  In that statement, Dr. Juarbe 
indicated that he had diagnosed the veteran as having 
chronic, undifferentiated type schizophrenia based on 
evaluation and review of the veteran's records.  He concluded 
that, far beyond any reasonable doubt, the veteran's mental 
condition could be traced back to 1976 when he was studying 
in the University of Puerto Rico.  In a July 1999 statement, 
Dr. Juarbe made reference to his September 1991 statement and 
offered that, far beyond any reasonable doubt, the veteran's 
mental condition suffered an aggravation of symptoms while on 
active duty.  The basis for his opinion was the fact that the 
veteran was in remission of symptoms when he was inducted in 
the service and that, while he was in service, he had 
received psychiatric treatment due to a suicidal attempt.  
Since his discharge from service in 1984, the veteran has 
continuously been under psychiatric treatment, without 
substantial improvement in his condition.  Dr. Juarbe 
concluded that the veteran's condition was chronic and 
permanent in nature and that he needed indefinite psychiatric 
treatment; his overall prognosis was very severe.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  See 38 
C.F.R. § 3.304(b).  A preexisting injury or disease is 
considered aggravated in military service where there is an 
increase in disability during service, absent a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of symptoms 
during service are not sufficient to be considered 
aggravation absent worsening of the underlying disorder.  See 
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  See 38 C.F.R. § 3.306(b).  

The initial question for the Board to determine is whether 
the veteran's claimed acquired psychiatric disorder existed 
prior to service.  He is currently diagnosed as having 
chronic, undifferentiated-type schizophrenia.  The December 
1983 enlistment examination report and report of medical 
history were negative for any psychiatric abnormality.  
Hence, the veteran is considered to have been in sound 
condition at enlistment, unless there is clear and 
unmistakable evidence showing that the disorder existed prior 
to enlistment.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

The medical records from the veteran's voided enlistment in 
1977 include an October 1977 psychiatric evaluation in which 
he reported a history of psychiatric treatment and suicide 
attempts.  Another psychiatric evaluation, dated later in 
October 1977, indicated that the veteran's treating 
psychiatrist, R. Rivera-Toledo, M.D., confirmed the veteran's 
psychiatric treatment for three years, which included taking 
medication for a diagnosis of severe schizoid personality, 
two suicide attempts, and past emotional problems that had 
required hospitalization and withdrawal from college.  The 
diagnosis after mental status examination was severe and 
chronic schizoid personality, with some borderline features.  

The medical evidence clearly shows a diagnosis of schizoid 
personality in October 1977.  However, personality disorders 
are not diseases or injuries within the meaning of applicable 
VA legislation.  See 38 C.F.R. §§ 3.303(c), 4.127.  On the 
other hand, the veteran's treating psychiatrist, J. Juarbe, 
M.D., in his September 1991, February 1999, and July 1999 
medical statements, specifically offered a nexus or link 
between the veteran's current psychiatric condition and his 
preservice personality disorder when the psychiatrist in 
those statements related that, beyond any reasonable doubt, 
the veteran's current mental condition, chronic 
undifferentiated-type schizophrenia, could be traced back to 
1976.  Similarly, the September 1998 VA psychiatric examiner 
determined, based on examination of the veteran and review of 
the record, that the veteran's neuropsychiatric disorder was 
present before his military service.  None of the other 
medical evidence of record offered an opinion as to the date 
of onset of the veteran's psychiatric disorder.  Lastly, the 
veteran has confirmed in correspondence and personal 
testimony that he began having problems and sought treatment 
as early as 1976.  Based on the above-mentioned evidence, the 
Board finds that there is clear and unmistakable evidence 
demonstrating that the veteran's psychiatric disorder existed 
prior to his service entry in February 1984.  See 38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304(b).  

Having found that the veteran's psychiatric disorder existed 
prior to his entry onto active military service in February 
1984, the Board must now determine whether the psychiatric 
disorder permanently increased in severity during service or 
that the increase in disability was due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  A review of the veteran's service enlistment 
medical examination report and subsequent service medical 
records shows no complaints, treatment, or diagnosis of 
psychiatric problems.  However, his service personnel records 
do show that veteran's separation from active military 
service in June 1984 was recommended for failure to adapt to 
military life, both socially and emotionally.  In addition, 
his Certificate of Release or Discharge from Active Duty 
notes that he was discharged by an entry level separation-
uncharacterized.  Following personal examination of the 
veteran and review of the record, the examining VA 
psychiatrist in September 1998 stated his opinion that, 
although a psychiatric disorder was manifest during the 
veteran's active military service, the psychiatric disorder 
was not aggravated in service.  As noted earlier,  temporary 
or intermittent flare-ups of symptoms during service are not 
sufficient to be considered aggravation absent worsening of 
the underlying disorder.  See Jensen, 19 F.3d at 1416; Hunt, 
1 Vet. App. at 297.  More importantly, although he has been 
examined on multiple occasions and the record contains 
numerous medical records, no medical opinion has been offered 
that the veteran's psychiatric disorder was aggravated during 
his active military service resulting in an increase in 
severity.  

As such, there is no persuasive medical evidence or medical 
opinion, based on review of the record and examination of the 
veteran, that the veteran's preservice psychiatric disorder 
was aggravated during his active military service.  While the 
veteran may well believe that his currently diagnosed 
schizophrenia worsened in service, and although he is 
competent to describe any symptoms, the Board would like to 
emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion.  There is no evidence in the record that he has 
special knowledge regarding psychiatric disorders qualifying 
him to render an opinion as to the aggravation of any pre-
existing psychiatric disorder; hence, his contentions in this 
regard have no probative medical value.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Lathan  v. Brown, 7 Vet. 
App. 359, 365 (1995)); Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. app. 609, 611 (1992).  

Given the medical evidence and medical opinions expressed, 
the Board finds that there is clear and unmistakable evidence 
that the veteran's psychiatric disorder existed prior to his 
active military service but was not aggravated during his 
active military service.  In reaching these findings, the 
Board has considered the applicability of the benefit of the 
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. §§ 1131, 1132, 
1153, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.306(a).  



ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

